

Exhibit 10.1


FIRST AMENDMENT
THIS FIRST AMENDMENT (this “Amendment”) dated as of June 19, 2020 to the Credit
Agreement referenced below is by and among FOX FACTORY HOLDING CORP., a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H
WHEREAS, credit facilities have been extended to the Borrower pursuant to the
Amended and Restated Credit Agreement (as amended, modified, supplemented and
extended from time to time prior to the date hereof, the “Credit Agreement”)
dated as of March 11, 2020 among the Borrower, the Lenders identified therein
and the Administrative Agent; and
WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement, and the Lenders have agreed to the requested modifications on the
terms set forth herein.
NOW, THEREFORE, IN CONSIDERATION of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.
2. Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)Section 1.01 of the Credit Agreement is amended to include the following new
definitions appropriate alphabetical order to read as follows:
“Chassis Financing Obligations” has the meaning set forth in Section 8.01(u).
“Permitted Hedge Transaction” means (a) any call or capped call option (or
substantively equivalent derivative transaction) purchased in connection with
the issuance of any Permitted Convertible Indebtedness (each a “Permitted Bond
Hedge Transaction”) and (b) any call option, warrant or right to purchase (or
substantively equivalent derivative transaction) sold by the Borrower
substantially concurrently in connection with any purchase by the Borrower of a
related Permitted Bond Hedge Transactions and the performance by the Borrower of
its obligations thereunder (each a “Permitted Warrant Transaction”), in each
case, relating to the Borrower’s common stock (or other securities or property
following a merger event or other change of the common stock of the Borrower);
provided that the purchase price for such Permitted Bond Hedge Transactions,
less the proceeds received by the Borrower from the sale of any related
Permitted Warrant Transactions, does not exceed the net proceeds received by the
Borrower from the issuance of such Permitted Convertible Indebtedness in
connection with such Permitted Bond Hedge Transactions.
(b)Section 1.01 of the Credit Agreement is amended by deleting the defined term
“Leverage Ratio” in its entirety.
(c)The definition of “Applicable Margin” in Section 1.01 of the Credit Agreement
is amended by (i) replacing the table set forth therein in its entirety to read
as follows:



--------------------------------------------------------------------------------




Pricing TierConsolidated Net Leverage RatioEurodollar Rate Loans and Letter of
Credit FeeBase Rate LoansCommitment FeeIGreater than
3.50:1.002.25%1.25%0.45%IILess than or equal to 3.50:1.00 but greater than
3.00:1.001.75%0.75%0.35%IIILess than or equal to 3.00:1.00 but greater than
2.00:1.001.50%0.50%0.30%IVLess than or equal to 2.00:1.00 but greater than
1.00:1.001.25%0.25%0.25%VLess than or equal to 1.00:1.001.00%0.00%0.20%

and (ii) the paragraph after the table is amended by replacing “Tier II” with
“Tier III” in the second to last sentence therein.
(d)The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is amended by (i) deleting the “and” at the end of clause (ix) and
(ii) adding the following to the end of the first sentence “and (xi)
non-recurring expenses related to the relocation of manufacturing locations in
an aggregate amount not to exceed $10,000,000 for the period of twelve
consecutive months ending June 4, 2021.
(e)The definition of “Consolidated Total Indebtedness” in Section 1.01 of the
Credit Agreement is amended by adding the following phrase after “Indebtedness
for borrowed money”: “and all Chassis Financing Obligations outstanding for more
than ninety (90) days”.
(f)The proviso in the definition of “Eurodollar Rate” in Section 1.01 of the
Credit Agreement is amended in its entirety to read as follows:
provided, the Eurodollar Rate shall in no event be less than 0.50% per annum at
any time.
(g)The definition of “Indebtedness” in Section 1.01 of the Credit Agreement is
amended by (i) inserting the phrase “ but including any Chassis Financing
Obligations” at the end of the parenthetical in clause (c), (ii) deleting the
“and” at the end of clause (x) and (iii) adding the following immediately after
clause (y): “and (z) any Permitted Hedge Transaction”.
(h)In the definition of “Permitted Acquisition” in Section 1.01 of the Credit
Agreement (i) clause (a) is amended by replacing each instance of “Leverage
Ratio” with “Consolidated Net Leverage Ratio” and (ii) clauses (d), (e) and (f)
are amended and restated to read as follows:
(d) subject, in the case of a Limited Condition Acquisition, to Section 1.08,
before and after giving effect to such Acquisition, on a Pro Forma Basis, the
Borrower is in compliance with each of the covenants set forth in Article VII,
measuring Consolidated Total Indebtedness for purposes of Section 7.01 as of the
date of such Acquisition and otherwise recomputing the covenants set forth in
Article VII as of the last day of the most recently ended Fiscal Quarter for
which financial statements are required to have been delivered pursuant to
Section 6.01(a) or (b) as if such Acquisition had occurred, and any Indebtedness
incurred in connection therewith was incurred, on the first day of the relevant
period for testing compliance, and, to the extent the consideration for such
Acquisition (including any assumed indebtedness and the fair market value of any
deferred payment obligation) exceeds $10 million, the Borrower shall have
delivered to the Administrative Agent a pro forma Compliance Certificate (which
shall include the computation required by clause (a) above) signed by a
Responsible Officer certifying to the foregoing at least five (5) days prior to
the date of the consummation of such Acquisition (or such shorter period as the
Administrative Agent may agree in its sole discretion);
(e) at least thirty (30) days prior to the date of the consummation of such
Acquisition, (or such shorter period as the Administrative Agent may agree in
its sole discretion), the Borrower shall have delivered to the Administrative
Agent notice of such Acquisition, together with, to the extent the consideration
for such Acquisition (including any assumed indebtedness and the fair market
value of any deferred payment obligation) exceeds $10 million, historical
financial information and analysis with respect to the Person whose stock or
assets are being acquired (provided, if historical financial information is not
readily available, the Borrower may provide a reasonably detailed description of
the proposed material terms of such Acquisition);



--------------------------------------------------------------------------------



(f) at least five (5) days prior to the date of the consummation of such
Acquisition (or such shorter period as the Administrative Agent may agree in its
sole discretion), to the extent the consideration for such Acquisition
(including any assumed indebtedness and the fair market value of any deferred
payment obligation) exceeds $10 million, the Borrower shall have delivered to
the Administrative Agent copies of the substantially final acquisition agreement
and related documents (including, to the extent applicable, financial
information and analysis, environmental assessments and reports, opinions,
certificates and lien searches) and information reasonably requested by the
Administrative Agent prior to such date;
(i)The definition of “Permitted Convertible Indebtedness” is amended by adding
“and any related Permitted Hedge Transaction” to the end of such definition.
(j)The definition of “Restricted Payment” in Section 1.01 of the Credit
Agreement is amended by (i) replacing the “and” at the end of clause (a) with
“,” and (ii) adding the following to the end of clause (b):
, unless and to the extent that a corresponding amount is received in cash
(whether through a direct cash payment or a settlement in shares of stock that
are immediately sold for cash) substantially contemporaneously from the other
parties to a transaction described in clause (a) of the definition of Permitted
Hedge Transaction relating to such Permitted Convertible Indebtedness and (c)
any cash payment made in connection with the settlement of a transaction
described in clause (b) of the definition of Permitted Hedge Transaction solely
to the extent the Borrower has the option of satisfying such payment obligation
through the issuance of shares of common stock.
(k)Section 1.08 of the Credit Agreement is amended by replacing each instance of
“Leverage Ratio” with “Consolidated Net Leverage Ratio”.
(l)The second to last sentence in Section 3.07 of the Credit Agreement is
amended in its entirety to read as follows:
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.50% for purposes of this Agreement.
(m)Section 7.01 of the Credit Agreement is amended in its entirety to read as
follows:
7.01 Consolidated Net Leverage Ratio. The Borrower will maintain a Consolidated
Net Leverage Ratio for any Fiscal Quarter corresponding to such Fiscal Quarter
end set forth on Schedule 2.07 of not greater than the ratio set forth below:

Fiscal Quarters EndingMaximum Consolidated Net Leverage RatioSecond Fiscal
Quarter of 2020 through and including First Fiscal Quarter of
20214.25:1.00Second Fiscal Quarter of 2021 and each Fiscal Quarter
thereafter4.00:1.00

(n)Section 8.01 of the Credit Agreement is amended by (i) deleting the “and” at
the end of clause (t), (ii) renumbering clause (u) as clause (v) and (iii)
adding a new clause (u) after clause (t) to read as follows
(u) (u) financing obligations with respect to chassis inventory owed to original
equipment manufacturers and their affiliates in an aggregate amount not to
exceed $120,000,000 (the “Chassis Financing Obligations”); and
(o)Section 8.02 of the Credit Agreement is amended by (i) deleting the “and” at
the end of clause (g), (ii) renumbering clause (h) as clause (i), (iii) in new
clause (i), replacing “$5,000,000” with “$15,000,000” and (iv) adding a new
clause (h) after clause (g) to read as follows:
(h) Liens on chassis and proceeds thereof in connection with Chassis Financing
Obligations; and
(p)Section 8.05 of the Credit Agreement is amended by (i) replacing each
instance of “Leverage Ratio” in clause (c) with “Consolidated Net Leverage
Ratio”, (ii) deleting the “and” at the end of clause (e), (iii) replacing the
“.” at the end of clause (f) with “; and” and (iv) adding new clause (g) to the
end of such section to read as follows:
(g) the Borrower may make any payment of premium to a counterparty under any
transaction described in clause (a) of the definition of Permitted Hedge
Transaction.



--------------------------------------------------------------------------------



(q)Section 8.06 of the Credit Agreement is amended by (i) deleting the “and” at
the end of clause (h), (ii) replacing the “.” at the end of clause (i) with “;
and” and (iii) adding a new clause (j) at the end of such section to read as
follows:
(j) transactions described in clause (b) of Permitted Hedge Transaction.
(r)Section 8.09 of the Credit Agreement is amended by adding “or any Permitted
Hedge Transaction” after “Permitted Convertible Indebtedness”.
(s)Section 8.10 of the Credit Agreement is amended by (i) adding “Permitted
Hedge Transactions and” before “Hedging Transactions entered into in the
ordinary course” and (ii) deleting the second sentence therein in its entirety.
(t)Section 9.01(f) of the Credit Agreement is amended in its entirety to read as
follows:
(f) (i) the Borrower or any of its Subsidiaries (whether as primary obligor or
as guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any Material Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof; provided, that
the satisfaction of a condition to a conversion in Permitted Convertible
Indebtedness shall not be an Event of Default pursuant to this clause (f) or
(ii) there occurs under any Permitted Hedge Transactions an Early Termination
Date (as defined therein) resulting from any event of default thereunder as to
which the Borrower, or any of its Subsidiaries is the Defaulting Party (as
defined therein) and the termination value (determined on a net basis) owed by
any Loan Party or Subsidiary as a result thereof, taken together, is greater
than $10,000,000; or
(u)Section 10.10 of the Credit Agreement is amended (i) by deleting the “and” at
the end of clause (b); (ii) replacing the “.” at the end of clause (c) with “;
and” and (iii) adding a new clause (d) after clause (c) to read as follows:
(d) to enter into and perform any intercreditor agreement or subordination
agreement in form and substance satisfactory to the Administrative Agent in its
sole discretion with respect to Indebtedness permitted pursuant to Section
8.01(b) and Section 8.01(r).
(v)A new Section 10.13 is added to the end of Article X of the Credit Agreement
to read as follows:
10.13 Intercreditor Agreements. Each Lender (including each Person that becomes
a Lender after the date hereof) agrees to be bound by the terms of each
intercreditor agreement or subordination agreement with respect to Indebtedness
permitted pursuant to Section 8.01(b) and Section 8.01(r) and entered into by
the Administrative Agent.
4. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of the following conditions precedent:
(a)  this Amendment properly executed by the Loan Parties, the Required Lenders
and the Administrative Agent;
(b) payment by the Borrower to the Lenders and the Arranger of all agreed fees
in connection with this Amendment; and
(c) payment by the Borrower of all reasonable fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent).
5. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement, as amended hereby, and
the other Loan Documents (including, without limitation, all such references in
the representations and warranties in the Credit Agreement, as amended hereby,
and the other Loan Documents) shall be deemed to include this Amendment.



--------------------------------------------------------------------------------



6. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that, on and as of the date
hereof, immediately after giving effect to this Amendment, (a) each of the
representations and warranties of each Loan Party contained in the Credit
Agreement, as amended hereby, or any other Loan Document are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material respects as of such
earlier date and (b) no Default exists.
7. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents, as amended hereby, and (c) agrees that
this Amendment and all documents, agreements and instruments executed in
connection with this Amendment do not operate to reduce or discharge such Loan
Party’s obligations under the Loan Documents, as amended hereby.
8. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted by such Loan Parties in or pursuant to the Loan Documents are
valid and subsisting and (b) agrees that this Amendment does not in any manner
impair or otherwise adversely affect any of the Liens granted by such Loan
Parties in or pursuant to the Loan Documents.
        9. No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.
        10. Counterparts; Delivery. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original.
        11. Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York. The provisions of Sections 11.15 (Waiver of Jury Trial)
of the Credit Agreement are incorporated into this Amendment by this reference
and shall be applicable to this Amendment and the matters addressed in it as if
set forth herein in full.
Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.




BORROWER:   




FOX FACTORY HOLDING CORP.,
a Delaware corporation
By: /s/ John Blocher
Name: John Blocher
Title: Interim Chief Financial Officer




GUARANTORS:  




FOX FACTORY, INC.,
a California corporation


By: /s/ John Blocher
Name: John Blocher
Title: Chief Financial Officer



--------------------------------------------------------------------------------







ST USA HOLDING CORP.,
a Delaware corporation


By: /s/ Mark Meldrum
Name: Mark Meldrum
Title: Chief Financial Officer




RT ACQUISITION CORP.,
a Delaware corporation,
FF US HOLDING CORP.,
a Delaware corporation
FF US ACQUISITION CORP.,
a Delaware corporation


By: /s/ John Blocher
Name: John Blocher
Title: Treasurer




FF US HOLDING LLC,
a Georgia limited liability company


By: /s/ Richard T. Winters
Name: Richard T. Winters
Title: President




FF INDIANA HOLDING LLC,
an Indiana limited liability company,
SCA PERFORMANCE HOLDINGS INC.,
a Delaware corporation,
SCA PERFORMANCE, INC.,
a Delaware corporation
ROCKY RIDGE TRUCKS, INC.,
a Delaware corporation,
ROCKY MOUNTAIN TRUCKWORKS, INC.,
a Delaware corporation





--------------------------------------------------------------------------------



By: /s/ Richard T. Winters
Name: Richard T. Winters
Title: Chief Executive Officer




ROCKY RIDGE REAL ESTATE, LLC,
a Delaware limited liability company
By: SCA PERFORMANCE, INC.,
a Delaware corporation, its sole member


By: /s/ Richard T. Winters
Name: Richard T. Winters
Title: Chief Executive Officer




ROCKY RIDGE TRANSPORT, LLC,
a Georgia limited liability company
By: ROCKY RIDGE TRUCKS, INC.,
a Delaware corporation, its sole member


By: /s/ Richard T. Winters
Name: Richard T. Winters
Title: Chief Executive Officer




ADMINISTRATIVE AGENT:   




BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Denise Jones
Name: Denise Jones
Title: Vice President







--------------------------------------------------------------------------------



LENDERS:   




BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
By: /s/ David Barney
Name: David Barney
Title: Senior Vice President




TRUIST BANK,
as a Lender
By: /s/ Tesha Winslow
Name: Tesha Winslow
Title: Director




U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Jason Nadler
Name: Jason Nadler
Title: Managing Director




CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Alfredo Wang
Name: Alfredo Wang
Title: Duly Authorized Signer




FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Mike Gifford
Name: Mike Gifford
Title: Director







--------------------------------------------------------------------------------



REGIONS BANK,
as a Lender
By: /s/ Cheryl L. Shelhart
Name: Cheryl L. Shelhart
Title: Director




TD BANK, N.A.,
as a Lender
By: /s/ Uk-Sum Kim
Name: Uk-Sum Kim
Title: Senior Vice President




CITIZENS BANK, N.A.,
as a Lender
By: /s/ Karmyn Paul
Name: Karmyn Paul
Title: Vice President




ATLANTIC UNION BANK,
as a Lender
By: /s/ Charles B. Vaughters
Name: Charles B. Vaughters
Title: Director, Corporate Banking




FIRST HORIZON BANK,
as a Lender
By: /s/ William W. George
Name: William W. George
Title: Vice President

